Opinion by
Mr. Justice Mitchell,
The title of the church did not accrue until March, 1889, for whatever its equitable rights in the building may have been prior to that date, the deed was not made until then, and it does not appear in the evidence that the former owner did not receive, for his own use, the rent paid up to that time by the city for the rooms occupied by the public school. The most therefore that the church could claim in the way of exemption would be for the proportion of the tax due for the last ten months of the year. Whether the tax could be thus apportioned we do not decide. In general, taxes are assessed and payable early in the year for the entire year. In Moore v. Taylor, 147 Pa. 481, no tax had been assessed for the year, because at the time of the .general assessment the property was used as a church and therefore exempt, but during the year such use had ceased, and it was held that the exemption immediately ceased, and the property became at once assessable in the hands of the purchaser for the remainder of the year. Whether the rule would work .the other way, and exempt the property in the hands of the church from any part of the tax already assessed and due upon it, was not discussed in the argument, and we do not therefore pass upon it. All that we now decide is that in no view of this case could the church be entitled to exemption for more than the portion of the year during which it held the title to the property.
The other question involved is equally clear. The claimant ,of exemption from taxation must show affirmative legislation in support of his claim, and his case must be clearly within it. The constitution exempts nothing; it merely-pefmits the legislature to exempt, within the -liñesHáid down for its guidance: Wagner Free Inst. v. Philadelphia, 132 Pa. 612. The claim in the present case is under the act of May 14, 1874, P. L. 158, providing for the exemption, inter alia, of churches and regu*127lar places of stated worship. But the proviso of that act, in express terms, limits the exemption to property “ in actual use and occupation for the purposes aforesaid,” and provides that -all other property, even of churches, etc., from which any income or revenue shall be derived, shall be subject to taxation-. If therefore the property is rented out and thus produces income or revenue, it is subject to taxation, and the fact that for a part of the time, certain days or hours in the week, the church also uses the rented portion for its own purposes, does not relieve it, or take the case out of the express language of the act. In “ actual use ” means in exclusive use, and a mere concurrent -or alternate occupation by the church does not come within the requirements for exemption.
It is true that in Sewickley Borough v. Sholes, 118 Pa. 165, the proviso of the act of 1874 was held to be unconstitutional, because it sought to impose taxation on property not before taxable, and such purpose was not indicated in the title of the act, which referred to exemption only. There is no repugnancy between that decision and the present. For the purpose, and to the extent that the proviso of the act of 1874 attempted to make property taxable which was not previously so, it may be conceded to have transgressed the rule of the constitution as to the titles of legislative acts, and therefore to be inoperative. But it still remains for all other purposes, and certainly as a part -of the language used to express the legislative intent in regard to the exemptions expressed in the previous part of the act. Churches etc. are exempted, and the- extent of such exemption is illustrated and defined in the proviso, as the property which is “ in actual use and occupation for the purposes aforesaid,” and from which no revenue is derived. Neither the facts nor the reasoning of the court in Sewickley v. Sholes require us to ignore the proviso in interpreting the legislative intent of the whole act. Such use was expressly made of it in General Assembly v. Gratz, 139 Pa. 497, by Thayer, P. J., whose opinion was adopted without qualification or addition by this court. “ Notwithstanding the fact,” he says, “ that we must now regard the proviso in the act of 1874 as unconstitutional, it is lawful, perhaps, to look at it, and to read it, to see if it sheds any light upon the intention of the legislature in using the language contained in the residue of the act.” See also Com. v. Potts, 79 Pa. 164.
Before leaving the case of Sewickley v. Sholes it may be *128well to call attention to the entire omission in it of any reference to the act of April 8, 1878, P. L. 64, making all real estate liable to taxation, except certain specified exemptions. When therefore it is said in that case that “ prior to the act of 1874 the rule was that nothing was subject to taxation except that which was expressly taxed by some law,” and that “ under this law (act of 1874) everything is taxable except that which is exempt,” the reference should have been to the act of 1873 instead of the act of 1874, and the case of Erie County v. Com’rs of Water Works, 113 Pa. 368, which appears to be practically overruled by Sewickley v. Sholes, may still be sustained under the act of 1873, while County of Erie v. City of Erie, 113 Pa. 360, may require reconsideration, unless, notwithstanding the act of 1873, it may be sustained on the ground that property owned by municipal bodies and used for public purposes, is never subject to tax laws unless the legislative intent to include it is clear.
The exemption of church property under the act of 1874 being limited, therefore, to that in actual use and occupation, and the necessary construction being that such use and occupation must be exclusive as well as actual, and not the source of income or revenue, the exemption in the present case must be limited to such parts of the building as meet those requirements. If the church lot was large, and the church should erect a row of stores around its edge and rent them out, there could be no question that that part of its property would be taxable though the income should all be applied to the support of the church. It would not come within the intent and description of the statute. What was done in the present case amounts to the same thing. Part of the building is used solely by the church, and part is rented out for school purposes. The rooms being all under the same roof makes no difference in principle. The parts rented, and producing income are liable to taxation. There is in fact no express warrant in the act for dividing the building for purposes of taxation and exempting any part of it when other parts produce income. But such division was sustained by Judge Allison in Association v. Donohugh, 7 W. N. 208, upon grounds of equity and the broad intent of the statute, and has been received with general acquiescence.
Judgment reversed and venire de novo awarded.